Citation Nr: 0919841	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  06-25 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from September 
1966 to September 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia. 

In April 2009, the Veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim.  A complete transcript is of record.  


FINDING OF FACT

Bilateral hearing loss did not manifest during the Veteran's 
active service or for many years thereafter, nor is it 
causally related to service.   


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137  
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).   
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet.  
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all  
five elements of a service-connection claim, including: (1)  
Veteran status; (2) existence of a disability; (3) a  
connection between the Veteran's service and the disability;  
(4) degree of disability; and (5) effective date of the  
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App.  
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).   

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in January 2006, 
prior to the February 2006 rating decision, timely informed 
the Veteran of all three elements required by  38 C.F.R. 
§ 3.159(b) as stated above.  In the present appeal, VA did 
not provide the Veteran with VCAA notice of the type of 
specific evidence necessary to establish a disability rating 
or effective date prior to the initial rating decision.  
However, as the Board concludes below that the preponderance 
of the evidence is against the claim for service connection, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Consequently, the Board finds that adequate notice has been 
provided regarding the Veteran's hearing loss claim.  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).   

The RO has obtained the Veteran's service treatment records 
and his VA treatment records.  The Veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge in April 2009.  
Additionally, he was examined by VA.  Therefore, the 
available records and medical evidence have been obtained in 
order to make an adequate determination as to this claim. 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v.  
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed.  
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran contends that he has bilateral hearing loss that 
was incurred in, or caused by, noise exposure during service 
in the form of exposure to machine gun fire, helicopter 
noise, and noise from M-60 rifles.  He states that he was 
exposed to constant noise of the machine gun that he was 
firing on board the helicopter to which he was assigned.   He 
believes this caused defective hearing.  

Service connection is established where a particular injury  
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2008).  In order to 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  A Veteran may 
be granted service connection for any disease initially 
diagnosed after discharge, but only if all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Under VA regulations, impaired hearing is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2008).  

Certain chronic disabilities, including sensorineural hearing 
loss, may be presumed to have been incurred in service if 
they become manifest to a degree of 10 percent or more within 
one year of discharge from service.  38 U.S.C.A. §§ 38 
U.S.C.A. §§ 1110, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  

The Veteran's service treatment records show that on service 
induction in September 1966, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
10
15
LEFT
5
0
0
0
0







The records during service do not reflect any treatment for 
or findings of hearing complaints.  At separation in August 
1968 pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
15
LEFT
15
10
5
5
5







The Veteran denied having any ear trouble and also denied 
hearing loss.  

VA outpatient treatment records show that in March 2005, the 
Veteran was treated for cerumen impaction and some hearing 
loss.  He was seen for follow-up in April 2005, and was again 
treated for impaction in July 2005.  In September 2005, he 
was seen for hearing aid evaluation, orientation and fitting.  

The Veteran underwent a VA (QTC) examination in May 2006.  
The Veteran reported a experiencing a noticeable change in 
his hearing immediately after exposure to an incident of 
artillery fire in service.  He reported that he was also 
exposed to noise from helicopter engines and M-60 rifles.  He 
reported that after service he worked as a driver for a dump 
truck for three years and as a driver of an 18-wheel truck.  
On the audiological evaluation pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
25
35
35
LEFT
25
30
25
45
45

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  The diagnosis was, mild hearing loss, 
bilaterally.  The examiner stated that puretone test 
responses are inconsistent and of questionable validity.  It 
was noted that the results suggested binaural mild hearing 
loss, relatively flat audiogram.  It was stated that this 
type of audiogram is not usually associated with noise trauma 
of the duration described in the Veteran's military history.  

The Veteran underwent a VA audio examination in August 2006.  
The examiner noted that the claims file was reviewed and that 
the induction and discharge examinations were both consistent 
with normal hearing in both ears (AU).  Noise exposure in 
service was noted as a gunner on a helicopter, and it was 
also confirmed occupationally as a truck driver and 
recreationally as an occasional hunter.  On the audiological 
evaluation pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
35
35
LEFT
25
25
25
25
40

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.  The finding was, mild sensorineural 
hearing loss both ears (AU).  The examiner noted that the 
Veteran's hearing on discharge form the military was within 
normal limits and that therefore, his current loss is not the 
result of his military service.  

While the most recent VA examination report reflects hearing 
loss by VA standards in the left ear only, VA QTC in May 2006 
examination shows defective hearing by VA standards in both 
ears, although noting questionable validity.  The Board finds 
that the evidence does document a finding that the Veteran 
has bilateral hearing loss as defined by VA regulation.  See 
38 C.F.R. § 3.385.  Further, the Board finds his account of 
exposure to in-service noise to be credible and consistent 
with the conditions of his service.  His DD 214 shows that 
his MOS was light weapons infantryman, and he received the 
Aircraft Crewman Badge, the Sharpshooter Badge for M-14 
rifle, the Marksman Badge for the M-16 Rifle, and the 
Marksman Badge for the M-69 Machine Gun.  The determinative 
issue therefore becomes whether there is a medical nexus 
between the Veteran's inservice exposure to acoustic trauma 
and his hearing loss.  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.   
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Although 
the Veteran contends that noise trauma during service caused 
his hearing loss, he has submitted no competent medical 
evidence or opinion to corroborate this contention.   See 38 
C.F.R. § 3.159(a)(1) (2008) (defining competent medical 
evidence).  While the Veteran is competent to report the 
symptoms of hearing loss, see Layno v. Brown, 6 Vet. App.  
465 (1994) (defining competent testimony as that which the 
witness has actually observed and is within the realm of his 
personal knowledge through use of his senses), his statements 
regarding the etiology of this condition are merely 
speculation as to a possible cause as he is not medically 
qualified to prove a matter requiring medical expertise, such 
as an opinion as to medical causation.  See Espiritu v.  
Derwinski, 2 Vet. App. 492, 494-495 (1992); see also Bostain 
v. West, 11 Vet. App. 124, 127 (1998); see also Routen v.  
Brown, 10 Vet. App. 183, 186 (1997).  As such, the Veteran's 
opinion is insufficient to provide the requisite medical 
nexus between his hearing loss and his time in service.  

As the record stands, bilateral hearing loss was not shown 
during service.  Hearing loss is not diagnosed until 2005, 
and not shown by VA standards until 2006.  The Board 
acknowledges that the Veteran was likely exposed to noise 
trauma while in service, and that he is competent to state 
that he had decreased hearing in service and since.  However, 
there is no competent medical evidence of record showing a 
nexus between the in-service noise exposure and his current 
hearing loss.  In fact, a medical clinician in May 2006 has 
reported that the bilateral hearing loss is not the type 
usually associated with noise trauma related to service, and 
the August 2006 examiner found that the hearing loss was not 
the result of military service.  While the examinations 
reflect some inconsistencies as to the hearing loss, the 
Board notes that neither supports a finding that any hearing 
loss is related to service, and there are no medical findings 
in the record which would support that contention.  

As there is no competent evidence showing that hearing loss 
was manifest to a degree of 10 percent or more during the 
first year following the Veteran's separation from service, 
service connection on a presumptive basis is not warranted.  
See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Since there is no competent medical evidence 
indicating that the current hearing loss disability had it 
onset during service or is related to any in-service disease, 
injury, or event, service connection for hearing loss is not 
warranted.  

Accordingly, the criteria for service connection for this 
condition have not been met.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of- 
the-doubt doctrine.  As the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. 5107(b).  Therefore, the Veteran's claim is denied.


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


